                                                                           Aug 12, 2020

                                                                      s/ Daryl Olszewski




                                                         20    MJ    176




email and telephone

       August 12, 2020

             Milwaukee, WI

              Case 2:20-mj-00176-WED Filed 08/12/20 Page 1 of 14 Document 1
                            AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

I, Deputy U.S. Marshal (DUSM) Robert Bressers, being first duly sworn, hereby depose and
state as follows:


       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A), for information about

the location of the cellular telephone assigned call number 773-875-5712, (the “Target Cell

Phone”), whose service provider is T-MOBILE/METRO PCS (“Service Provider”), a wireless

telephone service provider headquartered at 4 Sylvan, Parsippany, NJ 07054. The Target Cell

Phone is described herein and in Attachment A, and the location information to be seized is

described herein and in Attachment B.

       2.      Because this warrant application seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3)

& (4), I also make this affidavit in support of an application by the United States of America for

an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen

registers and trap and trace devices (“pen-trap devices”) to record, decode, and/or capture

dialing, routing, addressing, and signaling information associated with each communication to or

from the Target Cell Phone.

       3.      I am a Deputy U.S. Marshal with the United States Marshals Service and have

been employed with the Agency since 03/03/2010. One of my primary duties is to investigate

and arrest state and federal Fugitives. I have obtained my Criminal Investigator Certification at

the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. Before my training

at FLETC I received a Bachelor of Arts Degree in Sociology with a Criminal Justice emphasis at




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 2 of 14 Document 1
University of Wisconsin-Whitewater. Your affiant is assigned to the U.S. Marshals Fugitive

Task Force and has been since 2015, being involved in numerous fugitive investigations during

this period of time. Many of these investigations were aided by procurement of records related to

electronic communications and subsequent analysis of those records. In most of those cases, the

records provided critical investigative leads and corroborative evidence. I have had previous

experiences using cellular data in order to locate and apprehend fugitives from justice. I am an

investigator or law enforcement officer of the United States within the meaning of 18 U.S.C.

Section 2510(7), in that I am empowered by law to conduct investigations.

       4.      The facts in this affidavit come from my training and experience, my review of

documents and information obtained from other agents. This affidavit is intended to show merely

that there is probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Tyrone V. BRYANT has violated 21 U.S.C. Sections 841 and 846 (distribution of controlled

substances and conspiracy to do the same). BRYANT was charged with these crimes on

02/18/2020 and is the subject of an arrest warrant issued on 02/20/2020. There is also probable

cause to believe that BRYANT is aware of these charges and has fled. There is also probable

cause to believe that the location information described in Attachment B will assist law

enforcement in arresting BRYANT, who is a “person to be arrested” within the meaning of

Federal Rule of Criminal Procedure 41(c)(4).

       6.      The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined 18 U.S.C. Section 2711. Specifically, the Court is a district

court of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C.

Section 2711(3)(A)(i).



         Case 2:20-mj-00176-WED Filed 08/12/20 Page 3 of 14 Document 1
       7.      In February of 2019, case agents initiated an investigation into a group of known

and unknown drug traffickers operating in the Milwaukee area, known as the Buffum Meinecke

Boys (“BMB”), including BRYANT, Ramone LOCKE, aka “Mone,” Amir LOCKE, aka “Big

Mir,” Joey VAZQUEZ, aka “Joey,” Louis BATES, aka “Little Louis,” Michael SMITH, aka

“M&M,” Garrell HUGHES, aka “Rello,” Jesus PUENTES, aka “JP,” Coury AGEE, aka “Lil C,”

Lamar JOHNSON, aka “Fresh,” Luis Lorenzo, aka “Pito,” Victor GONZALEZ, aka “Bey Bey,”

and others. As part of the investigation, case agents have interviewed several confidential

sources, conducted physical and electronic surveillance, utilized pen registers, reviewed

historical phone toll records, subpoenaed and reviewed records, and conducted controlled

purchases of cocaine, crack cocaine, and heroin. As a result of the intelligence provided by the

confidential sources and the controlled purchases, along with information obtained from other

law enforcement techniques, case agents have identified various members of the BMB and

identified several sources of supply.

       8.      As part of that investigation, law enforcement executed a “controlled buy” of over

fifty grams of cocaine from BRYANT on October 30, 2019. I know a “controlled buy” is a law

enforcement operation in which an informant purchases drugs from a target. The operation is

conducted using surveillance, usually audio and video taping equipment, and pre-recorded

purchase money. When an informant is used, s/he is searched for contraband, weapons, and

money before the operation. The informant is also wired with a concealed body recorder and/or a

monitoring device. When the transaction is completed, the informant meets case agents at a pre-

determined meet location and gives the purchased drugs and the recording/monitoring equipment

to the case agents. The informant is again searched for contraband, weapons, and money and

then interviewed by the case agents about the drug transaction. A sample of the suspected drugs




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 4 of 14 Document 1
is then field tested by the case agents for the presence of controlled substances and placed in

inventory pursuant to normal inventory procedures. All of the calls to the target by the

informants are consensually recorded calls under the direction and control of case agents and

made in the presence of case agents. Additionally, case agents observe the informants dial the

target’s number on each occasion and the contact is verified through telephone records. The

controlled buy on October 30, 2019 from BRYANT comported with this practice.

       9.      BRYANT was indicted on February 18, 2020, in Case No. 20 CR 41, along with

many other BMB members, for various controlled substance offenses, including the “controlled

buy” described above. An arrest warrant was issued for BRYANT in relation to those charges,

but he remains a fugitive from justice. The United States Marshals Service is leading the

investigation in order to locate and arrest BRYANT.

       10.     On 07/29/2020 a tip was received by the U.S. Marshal Service office in Phoenix,

AZ. The caller claimed to be BRYANT’s sister, Tyann Terry Bryant, DOB:08/10/1997. Tyann

Bryant stated her brother, BRYANT, is living at the Broadstone Desert Sky Apartments located

at 7850 W. McDowell Rd, Phoenix, AZ 85035. A check of law enforcement databases shows

BRYANT was born in AZ and has family members in the area.

       11.     On or about 08/06/2020 an investigative inquiry was conducted by Deputy U.S.

Marshal Ali Hyali with Arizona Department of Economic Security (AZ DES). AZ DES reported

that on 07/19/2020, BRYANT applied for unemployment benefits and self-reported his address

as 1825 W. Ray Road Apt #1089, Chandler, AZ 85224. In addition, BRYANT reported his

phone number as being the Target Cell Phone: 773-875-5712. Law enforcement databases show

the Target Cell Phone’s number 773-875-5712 to be an active wireless number with T-

MOBILE/METRO PCS (the “Service Provider”).




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 5 of 14 Document 1
       12.     In my training and experience, I have learned that the Service Provider is a

company that provides cellular communications service to the general public. I also know that

providers of cellular communications service have technical capabilities that allow them to

collect and generate information about the locations of the cellular devices to which they provide

service, including cell-site data, also known as “tower/face information” or “cell tower/sector

records.” Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular device and, in some cases, the

“sector” (i.e., faces of the towers) to which the device connected. These towers are often a half-

mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate general location of the

cellular device.

       13.     Based on my training and experience, I know that the Service Provider can collect

cell-site data on a prospective basis about the Target Cell Phone. Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as the Service Provider typically collect and retain cell-site data pertaining to cellular

devices to which they provide service in their normal course of business in order to use this

information for various business-related purposes.




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 6 of 14 Document 1
       14.     I know that some providers of cellular telephone service have technical

capabilities that allow them to collect and generate E-911 Phase II data, also known as GPS data

or latitude-longitude data. E-911 Phase II data provides relatively precise location information

about the cellular telephone itself, either via GPS tracking technology built into the phone or by

triangulating on the device’s signal using data from several of the provider’s cell towers. As

discussed above, cell-site data identifies the “cell towers” (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular telephone and, in some cases, the

“sector” (i.e., faces of the towers) to which the telephone connected. These towers are often a

half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II data.

Based on my training and experience, I know that the Service Provider can collect E-911 Phase

II data about the location of the Target Cell Phone, including by initiating a signal to determine

the location of the Target Cell Phone on the Service Provider’s network or with such other

reference points as may be reasonably available.

       15.     Based on my training and experience, I know each cellular device has one or

more unique identifiers embedded inside it. Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms,

including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number

(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a

Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International

Mobile Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”).

The unique identifiers – as transmitted from a cellular device to a cellular antenna or tower – can




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 7 of 14 Document 1
be recorded by pen-trap devices and indicate the identity of the cellular device making the

communication without revealing the communication’s content.

       16.     Based on my training and experience, I know that wireless providers such as the

Service Provider typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the subscriber,

such as name and address, and the method(s) of payment (such as credit card account number)

provided by the subscriber to pay for wireless communication service. I also know that wireless

providers such as the Service Provider typically collect and retain information about their

subscribers’ use of the wireless service, such as records about calls or other communications sent

or received by a particular device and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to identify the Target Cell Phone’s user

or users and may assist in the identification of co-conspirators and/or victims.

       17.     Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       18.     I further request that the Court direct the Service Provider to disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control.

       19.     I also request that the Court direct the Service Provider to furnish the government

all information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with

the Service Provider’s services, including by initiating a signal to determine the location of the

Target Cell Phone on the Service Provider’s network or with such other reference points as may




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 8 of 14 Document 1
be reasonably available, and at such intervals and times directed by the government. The

government shall reasonably compensate the Service Provider for reasonable expenses incurred

in furnishing such facilities or assistance.

        20.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

        21.     Because the warrant will be served on the Service Provider, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night. I further request that the Court

authorize execution of the warrant at any time of day or night, owing to the potential need to

locate the Target Cell Phone outside of daytime hours.




         Case 2:20-mj-00176-WED Filed 08/12/20 Page 9 of 14 Document 1
                                      ATTACHMENT A

                                   Property to Be Searched

Records and information associated with the cellular device assigned 773-875-5712 (referred to

herein and in Attachment B as “the Target Cell Phone”), with listed subscriber(s) unknown that

is in the custody or control of T-MOBILE/METRO PCS (referred to herein and in Attachment

B as the “Service Provider”), a wireless communications service provider that is headquartered at

4 Sylvan, Parsippany, NJ 07054




        Case 2:20-mj-00176-WED Filed 08/12/20 Page 10 of 14 Document 1
                                    ATTACHMENT B

                              Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the possession,

custody, or control of the Service Provider, including any information that has been deleted

but is still available to the Service Provider or that has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Service Provider is required to disclose to the

government the following information pertaining to the Account listed in Attachment A:

        a. The following subscriber and historical information about the customers or
           subscribers associated with the Target Cell Phone for the time period 10/30/2019
           – 08/11/2020:

                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses, business
                    addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);

              vii. Other subscriber numbers or identities (including the registration Internet
                   Protocol (“IP”) address); and

              viii. Means and source of payment for such service (including any credit card
                    or bank account number) and billing records.

                                              2

      Case 2:20-mj-00176-WED Filed 08/12/20 Page 11 of 14 Document 1
        ix. All records and other information (not including the contents of
            communications) relating to wire and electronic communications sent or
            received by the Target Cell Phone, including:

             (A) the date and time of the communication, the method of the
             communication, and the source and destination of the communication
             (such as the source and destination telephone numbers (call detail
             records), email addresses, and IP addresses); and

              (ii) information regarding the cell tower and antenna face (also known as
             “sectors” through which the communications were sent and received) as
             well as per-call measurement data (also known as “real-time tool” or
             “RTT”)].

  b. Information associated with each communication to and from the Target Cell
     Phone for a period of 30 days from the date of this warrant, including:

          i. Any unique identifiers associated with the cellular device, including ESN,
             MEIN, MSISDN, IMSI, SIM, or MIN;

         ii. Source and destination telephone numbers;

        iii. Date, time, and duration of communication; and

        iv. All data about the cell towers (i.e. antenna towers covering specific
            geographic areas) and sectors (i.e. faces of the towers) to which the Target
            Cell Phone will connect at the beginning and end of each communication
            as well as per-call measurement data (also known as “real-time tool” or
            “RTT”).

     The Court has also issued an order pursuant to 18 U.S.C. § 3123, dated today, for
     such information associated with the Target Cell Phone.

  c. Information about the location of the Target Cell Phone for a period of 30 days,
     during all times of day and night. “Information about the location of the Subject
     Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude
     data, and other precise location information.

          i. To the extent that the information described in the previous paragraph
             (hereinafter, “Location Information”) is within the possession, custody, or
             control of the Service Provider, the Service Provider is required to disclose
             the Location Information to the government. In addition, the Service
             Provider must furnish the government all information, facilities, and
             technical assistance necessary to accomplish the collection of the Location
             Information unobtrusively and with a minimum of interference with the




Case 2:20-mj-00176-WED Filed 08/12/20 Page 12 of 14 Document 1
          Service Provider’s services, including by initiating a signal to determine
          the location of the Target Cell Phone on the Service Provider’s network or
          with such other reference points as may be reasonably available, and at
          such intervals and times directed by the government. The government
          shall compensate the Service Provider for reasonable expenses incurred in
          furnishing such facilities or assistance.

       ii. This warrant does not authorize the seizure of any tangible property. In
           approving this warrant, the Court finds reasonable necessity for the seizure
           of the Location Information. See 18 U.S.C. § 3103a(b)(2).




Case 2:20-mj-00176-WED Filed 08/12/20 Page 13 of 14 Document 1
   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of either (i) violations of 21 U.S.C. Sections 841 and 846 involving Tyrone V.

BRYANT or (ii) BRYANT’s flight from justice, since October 30, 2019, including, but not

limited to, information pertaining to the following matters:

            (a) BRYANT’s location; and

            (b) BRYANT’s drug trafficking activities;

         Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Service Provider in order to locate the things

particularly described in this Warrant.




          Case 2:20-mj-00176-WED Filed 08/12/20 Page 14 of 14 Document 1
